DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US2505146A), in view of Borsting (US20160176127A1).
With respect to claim 1, the prior art of Ryan teaches a method for forming an article comprising: feeding a preform mounted on a feeder frame (Fig. 9, item 120; [Col. 17, lines 68-70]) in a first direction through a first pair of rollers having first roll axes (Fig. 2, items 43, 44; [Col. 6, lines 41-43]) and through a second pair of rollers having second roll axes (Fig. 2, items 26), wherein the second roll axes are movable with respect to the first roll axes in a direction perpendicular to the first roll axes thereby forming a tension component for the preform [Col. 7, lines 2-8].  
While Ryan teaches a pressure applying means (Fig. 1, item 25; [Col. 6, lines 43-47, 67 – Col. 7, line 5]) makes the first pair of rollers movable in a perpendicular direction to the second rollers, the second roller set is described to be drawing the tension [Col. 7, lines 2-8].  It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing the relative perpendicular movement of either roller set away from in-line would produce tension similarly onto the preform, as described by Ryan.
Ryan teaches feeding the preform to a main frame movably connected to the feeder frame (Fig. 1, item 20; [Col. 8, lines 65-70]), wherein the main frame extends in a horizontal plane and is movable in 
Ryan does not teach articles produced, and is silent on a method for forming a rotor blade from a preform having an orientation angle.  
However, the prior art of Borsting teaches a method for manufacturing a composite wind turbine blade by laying up a fiber mat in an automated layup system into blade mold halves [Abstract].  Borsting teaches the automated tape layup system (Fig. 3, item 30) uses rollers [0100] to deliver biaxial fiber mat [0108] to the blade mold surface (Fig. 3, item 22; [0098]), or the oriented fiber mat can be laid onto the mold manually [0097].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to combine the method of laying oriented-fiber sheets into a mold to form a blade mold, taught by Borsting, to the known sheet material stretching and orienting process taught by Ryan, to yield the predictable result of producing an oriented semi-finished sheet product with improved functionality by its use in a method for forming a swept rotor blade product. 

With respect to claim 4, Ryan illustrates the first pair of rollers and the second pair of rollers have constant diameters (Fig. 2, items 43, 44, 26).  
With respect to claim 8, Ryan teaches the preform is continuously sheared (Fig. 4; [Col. 10, line 71 – Col. 11, line 2]).  
With respect to claim 9, Borsting teaches the formed swept rotor blade is wrinkle free [0005], and describes practices to avoid wrinkles [0008, 0048, 0126].


Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US2505146A), in view of Borsting (US20160176127A1), as set forth above in the rejection of claim 1, and further in view of Rasmussen (US3491185A).
With respect to claim 2, Ryan, in view of Borsting, teaches a method for preform stretching and layup into a mold to form a wind turbine swept rotor blade. 
Ryan, in view of Borsting, is silent on a pair of conveyor bands.
However, the prior art of Rasmussen teaches a pair of conveyor bands (Fig. 1, item 7; [Col. 4, lines 19-23]) mounted on the feeder frame for moving the preform.  
Although Rasmussen does not teach the conveyor bands feeding the first pair of rollers and the second pair of rollers, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to try to place the conveyor bands taught by Rasmussen in a desirable location on the apparatus of Ryan, in view of Borsting, to provide preform movement or stretching based on factors including available space or local preform temperature, including the location at the preform path leading to the first rollers. 
With respect to claim 3, Rasmussen teaches the feeder frame has a third pair of rollers (Fig. 1, item 4) located thereon, wherein third roll axes are parallel to the first roll axes (Fig. 1, item 2).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to try a third roller set to improve the method of Ryan, in view of Borsting and Rasmussen, by returning the preform parallel to its direction of travel before the first roller set, as this may optimize the feed direction of the preform in further processing.
With respect to claim 5, Ryan teaches the main frame has conveyor bands mounted thereon.  
Ryan, in view of Borsting, is silent on a pair of conveyor bands.

It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to try to place the conveyor bands taught by Rasmussen in a desirable location on the apparatus of Ryan, in view of Borsting, to provide preform movement or stretching based on factors including available space or local preform temperature, including the location at the preform path leading to the first rollers.  The conveyor bands would prima facie obviously be mounted on the main frame, as all other components are mounted to the main frame, and the frame is present under the entire preform travel path.
With respect to claim 6, Rasmussen teaches the conveyor bands (Fig. 1, item 7) are adapted to move the preform at a different speed across the width of the preform than the adjacent rollers (Fig. 1, item 11; [Col. 4, lines 19-23]).    
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of having a speed difference between a conveyor band and its following rollers to impart stretching onto the preform, taught by Rasmussen, to provide preform stretching with the conveyor band before the first rollers in the apparatus taught by Ryan, in view of Borsting and Rasmussen.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (US3491185A), in view of Ryan (US2505146A) and Borsting (US20160176127A1).
With respect to claim 10, the prior art of Rasmussen teaches an apparatus comprising: a feeder frame extending in a first direction, wherein a first pair of rollers having first roll axes (Fig. 1, item 2) and a second pair of rollers having second roll axes (Fig. 1, item 3).  Rasmussen teaches the preform moves 
Rasmussen does not explicitly teach a preform roll is mounted on the feeder frame, with a main frame movably connected to the feeder frame in a second direction to form the feed angle, although it would be prima facie obvious that a support frame is required for the apparatus taught by Rasmussen to support and fix the rollers in place, support feeding the preform, and a movable support frame in the second direction to produce an range of feed angles.  
However, the prior art of Ryan teaches a support table onto which the components of an apparatus are mounted (Fig. 1, item 20; [Col 6 lines 50-52]), including a stock roll holder (Fig. 1, item 23) and all other rollers (Fig. 1), with the table also supporting a second directional feed angle adjustment to modify the preform to a predetermined stretching angle [Col. 2, lines 38-54] for desired product orientations. 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the support frame and table taught by Ryan in place of the undisclosed support system for the Rasmussen apparatus.  The substitution would provide the Ryan teachings of a support and holder for the preform roll, a table beneath the preform path supporting all rollers, and a support for the adjustable second direction components, to improve the apparatus of Rasmussen by defining how the components are affixed and supported, while allowing modification of the second direction angle.
Rasmussen is silent on forming a tension component by movement of consecutive roller pairs in a relative perpendicular direction.
However, Ryan teaches a pressure applying means (Fig. 1, item 25; [Col. 6, lines 43-47, 67 – Col. 7, line 5]) by allowing movement the first pair of rollers a perpendicular direction to the second rollers, the second roller set is described to be drawing the tension [Col. 7, lines 2-8].  It would have been prima 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the concept of forming a tension component by moving consecutive roller pairs in a perpendicular direction to preform movement, taught by Ryan, to improve the apparatus of Rasmussen in the same way, by allowing perpendicular movement of the second rollers in relation to the axis of the first rollers to apply additional tension onto the preform.  This could be accomplished by adding the pressure applying means, taught by Ryan, to the second roller set taught by Rasmussen.
Rasmussen, in view of Ryan, does not teach articles produced, and is silent on a method for forming a rotor blade from a preform having an orientation angle.  
However, the prior art of Borsting teaches manufacturing a composite wind turbine blade by laying up a fiber mat in an automated layup system into blade mold halves [Abstract].  Borsting teaches the automated tape layup system (Fig. 3, item 30) uses rollers [0100] to deliver biaxial fiber mat [0108] to the blade mold surface (Fig. 3, item 22; [0098]), or the oriented fiber mat can be laid onto the mold manually [0097].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to combine laying oriented-fiber sheets into a mold to form a blade mold, taught by Borsting, to the known sheet material stretching and orienting process taught by Rasmussen, in view of Ryan, to yield the predictable result of producing an oriented semi-finished sheet product with improved functionality by its ability to form a rotor blade product for a wind turbine. 

With respect to claim 11, Rasmussen, in view of Ryan and Borsting, teaches a pair of conveyor bands (Fig. 1, item 7; [Col. 4, lines 19-23]) mounted on the feeder frame for moving the preform.  

However, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to try to place the conveyor bands taught by Rasmussen in a desirable location on the apparatus of Rasmussen, in view of Ryan and Borsting, to provide preform movement or stretching based on factors including available space or local preform temperature, including the location at the preform path leading to the first rollers. 
With respect to claim 12, Rasmussen teaches a third pair of rollers (Fig. 1, item 4) located on the feeder frame, wherein third roll axes are parallel to the first roll axes.  
With respect to claim 13, Rasmussen teaches the conveyor bands (Fig. 1, item 7) are adapted to move the preform at a different speed across the width of the preform than the adjacent rollers (Fig. 1, item 11; [Col. 4, lines 19-23]).    
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of having a speed difference between a conveyor band and its following rollers to impart stretching onto the preform, taught by Rasmussen, to provide preform stretching with the conveyor band before the first rollers in the apparatus taught by Rasmussen, in view of Ryan and Borsting.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (US3491185A), in view of Ryan (US2505146A) and Borsting (US20160176127A1).
With respect to claim 14, the prior art of Rasmussen teaches an apparatus comprising: a feeder frame extending in a first direction, wherein a first pair of rollers having first roll axes (Fig. 1, item 2) and a second pair of rollers having second roll axes (Fig. 1, item 3).  Rasmussen teaches the preform moves 
Rasmussen does not explicitly teach a preform roll is mounted on the feeder frame, with a main frame movably connected to the feeder frame in a second direction to form the feed angle, although it would be prima facie obvious that a support frame is required for the apparatus taught by Rasmussen to support and fix the rollers in place, support feeding the preform, and a movable support frame in the second direction to produce an range of feed angles.  
However, the prior art of Ryan teaches a support table onto which the components of an apparatus are mounted (Fig. 1, item 20; [Col 6 lines 50-52]), including a stock roll holder (Fig. 1, item 23) and all other rollers (Fig. 1), with the table also supporting a second directional feed angle adjustment to modify the preform to a predetermined stretching angle [Col. 2, lines 38-54] for desired product orientations. 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the support frame and table taught by Ryan in place of the undisclosed support system for the Rasmussen apparatus.  The substitution would provide the Ryan teachings of a support and holder for the preform roll, a table beneath the preform path supporting all rollers, and a support for the adjustable second direction components, to improve the apparatus of Rasmussen by defining how the components are affixed and supported, while allowing modification of the second direction angle.
Rasmussen is silent on forming a preform tension component.  
However, Ryan teaches a pressure applying means (Fig. 1, item 25; [Col. 6, lines 43-47, 67 – Col. 7, line 5]) by allowing movement the first pair of rollers a perpendicular direction to the second rollers, the second roller set is described to be drawing the tension [Col. 7, lines 2-8].  It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing the relative perpendicular 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the concept of forming a tension component by moving consecutive roller pairs in a perpendicular direction to preform movement, taught by Ryan, to improve the apparatus of Rasmussen in the same way, by allowing perpendicular movement of the second rollers in relation to the axis of the first rollers to apply additional tension onto the preform.  This could be accomplished by adding the pressure applying means, taught by Ryan, to the second roller set taught by Rasmussen.
Rasmussen, in view of Ryan, does not teach articles produced, and is silent on a method for forming a rotor blade from a preform having an orientation angle.  
However, the prior art of Borsting teaches manufacturing a composite wind turbine blade by laying up a fiber mat in an automated layup system into blade mold halves [Abstract].  Borsting teaches the automated tape layup system (Fig. 3, item 30) uses rollers [0100] to deliver biaxial fiber mat [0108] to the blade mold surface (Fig. 3, item 22; [0098]), or the oriented fiber mat can be laid onto the mold manually [0097].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to combine laying oriented-fiber sheets into a mold to form a blade mold, taught by Borsting, to the known sheet material stretching and orienting process taught by Rasmussen, in view of Ryan, to yield the predictable result of producing an oriented semi-finished sheet product with improved functionality by its ability to form a rotor blade product for a wind turbine. 

Allowable Subject Matter
	Claims 7 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure – Yokota (US5039471A); Boone (US3370111A), (Fig. 2); Hozumi (US20140183007A1), (Figs. 10A&B; [0102]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742